Citation Nr: 1219101	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  08-08 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  The propriety of the reduction of the evaluation of peripheral neuropathy in the right lower extremity from 30 percent disabling to 20 percent disabling, effective April 1, 2007.  

2.  The propriety of the reduction of the evaluation of peripheral neuropathy in the left lower extremity from 30 percent disabling to 20 percent disabling, effective April 1, 2007.  

3.  Entitlement to an evaluation in excess of 30 percent for peripheral neuropathy of the right lower extremity.  

4.  Entitlement to an evaluation in excess of 30 percent for peripheral neuropathy of the left lower extremity.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from November 1967 to December 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which respectively, reduced the evaluation of the Veteran's lower extremity peripheral neuropathy from 30 percent to 20 percent in each leg, and denied an evaluation in excess of 20 percent for each leg.     

In a March 2008 VA Form 9, the Veteran requested a Travel Board hearing.  In September 2011, the Veteran withdrew request for a hearing.  

The issues of entitlement to higher evaluations for peripheral neuropathy of the right lower extremity and peripheral neuropathy of the left lower extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The evaluations of the peripheral neuropathy in each leg was increased to 30 percent on the basis of the presence of marked diminution of sensation of both feet up to the legs.  

2.  The report of the examination conducted for VA purposes used as the basis to reduce the Veteran's evaluation of his lower extremity peripheral neuropathy, continued to show marked decreased sensation to pain, light touch and pin prick of the feet.  


CONCLUSIONS OF LAW

1.  The requirements for restoration of a 30 percent evaluation for the Veteran's peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.344, 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13, 4.71a, Diagnostic Code 5230 (2010). 

2.  The requirements for restoration of a 30 percent evaluation for the Veteran's peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.344, 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13, 4.71a, Diagnostic Code 5230 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board restores the 30 percent evaluation for the Veteran's peripheral neuropathy of the right lower extremity and the 30 percent evaluation assigned for peripheral neuropathy of the left lower extremity, effective the date of the reduction, which represents a complete grant of his challenge to the reduction in the evaluation of these disabilities.  

Where a disability rating has been in effect less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c).  In making that determination, certain general regulatory requirements must be met.  Brown v. Brown, 5 Vet. App. 413 (1993) (the general regulations governing the rating of disabilities apply to a rating reduction case).  The evidence must reflect an actual change in the Veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must show that the improvement in the disability actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  Further, rating reduction cases must be based upon a review of the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2. Brown, 5 Vet. App. at 420-42.  

In a November 2005 rating decision, the Veteran was granted entitlement to a 30 percent disability evaluation for peripheral neuropathy of the right lower extremity and for the left lower extremity based on VA medical evidence (August 2005 VA examination report) showing marked diminution of sensation of both feet up to the legs.  

In an October 2006 rating decision the RO proposed to reduce the Veteran's evaluation of 30 percent disabling to 20 percent disabling for peripheral neuropathy of each lower extremity based upon the report of an August 2006 VA examination, which failed to show the presence of muscle atrophy, but continued to show marked decreased sensation in the lower extremities.   

The record does not establish that the rating reduction was warranted.  The Veteran was granted entitlement to a disability evaluation of 30 percent for peripheral neuropathy of each lower extremity based upon the Veteran's markedly diminished sensation in the legs and feet.  When comparing the results from the August 2005 VA examination and the August 2006 VA examination, sustained improvement is not shown.  Rather, both examination reports note markedly diminished sensation to pain in the legs and feet, bilaterally.  In addition, the Veteran has credibly and consistently reported an increase in the degree of decreased sensation.  As the Veteran continued to experience significant decreased sensation to pain in the legs and feet at the time of the reduction, (the indicated basis for the original grant), the Board finds that improvement in peripheral neuropathy of the right and left lower extremity was no shown, and, therefore, the reduction was improper and restoration of a 30 percent evaluation for each lower extremity is granted.  



ORDER

Reduction of a 30 percent disability evaluation for the peripheral neuropathy of the right lower extremity was not proper, and restoration of the benefit is granted, effective April 1, 2007, subject to the laws and regulations governing the payment of monetary benefits.  

Reduction of a 30 percent disability evaluation for the peripheral neuropathy of the left lower extremity was not proper, and restoration of the benefit is granted, effective April 1, 2007, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

Regarding the evaluation in excess of 30 percent for the disabilities at issue, the Veteran contends the condition has worsened since it was last examined.  As such, a new examination should be conducted.  Likewise, the claims file's content of VA treatment records should be updated.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder copies of the VA medical records pertaining to the treatment of peripheral neuropathy that are dated after January 2009.  

2.  After completion of the above, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his peripheral neuropathy of the right and left lower extremity.  The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder has been reviewed.  All indicated tests and studies should be performed.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a report. 

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


